                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                            BUTTE DIVISION


  KIM BODINE,
                                                   CV 19-4-BU-BMM-JCL
                      Plaintiff,

        vs.                                         ORDER

  SALESFORCE.COM, INC., and
  JOHN and JANE DOES 1-5,

                      Defendants.

      Defendant Salesforce.com, Inc. moves for the admission of Bradley T. Cave

to practice before this Court in this case with Brianne McClafferty to act as local

counsel. Mr. Cave’s application appears to be in order.

      Accordingly, IT IS HEREBY ORDERED that Salesforce.com’s motion to

admit Mr. Cave pro hac vice is GRANTED on the condition that Mr. Cave shall do

his own work. This means that Mr. Cave must do his own writing, sign his own

pleadings, motions, and briefs, and appear and participate personally. Counsel shall

take steps to register in the Court’s electronic filing system (“CM-ECF”). Further

information is available on the Court’s website, www.mtd.uscourts.gov, or from

the Clerk’s Office. Mr. Cave may move for the admission pro hac vice of one (1)




                                          1
associate of his firm. Such associate, if duly admitted, shall be authorized to

participate in this case on the same terms and conditions as Mr. Cave.

      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Mr. Cave, within fifteen (15) days of the date of this Order, files a pleading

acknowledging his admission under the terms set forth above.

      DATED this 18th day of January, 2019.




                                              _____________________________
                                              Jeremiah C. Lynch
                                              United States Magistrate Judge




                                          2
